— In a proceeding to invalidate the petition designating Fredric Scheinfeld as a candidate in the Conservative Party primary election to be held on September 13, 1983, for the office of District Court Judge, Fourth District, the appeal is from a judgment of the Supreme Court, Suffolk County (Gowan, J.), dated August 17.1983, which dismissed the application. Judgment affirmed, without costs or disbursements. (Matter of La Mendola v Mahoney, 49 AD2d 798.) Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.